Citation Nr: 0009628	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to March 1975 
with prior active service of 15 years, 10 months and 22 days.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a bilateral 
hearing loss is plausible.  

2.  The veteran's claim of service connection for tinnitus is 
plausible.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim of service connection for bilateral 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has bilateral 
hearing loss and tinnitus which were incurred in service as a 
result of exposure to acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

In addition, service connection may be granted for a chronic 
disease, including sensorineural hearing loss, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).  

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court"), in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

A claim is not well grounded where a claimant has not 
submitted any evidence of symptomatology of a chronic disease 
within the presumptive period, continuity of symptomatology 
after service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Although the veteran asserts that his bilateral hearing loss 
and tinnitus had their onset during service, this assertion 
does not make the claim well grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

A careful of the veteran's service medical records shows that 
hearing testing was performed at the time of his retirement 
physical examination in December 1974.  Complaints or a 
diagnosis of a hearing impairment was not reported at that 
time.  However, a diagnosis of a bilateral hearing loss was 
noted on a January 1968 medical evaluation.  In addition, it 
was noted that the veteran would wear ear protection in 
hazardous noise areas.  

The veteran's post-service medical records indicate that the 
veteran was afforded a private audiology examination in 
February 1998 when he was found to have normal hearing 
through 1000 Hz, with a range of moderate to profound 
bilateral sensorineural hearing loss at frequencies above 
4000 Hz., worse in the left ear.  

The examiner noted that the veteran reported a history of 
exposure to acoustic trauma in the military and related that 
he thought that he had had a hearing loss and tinnitus since 
retirement.  

In light of the notation of hearing problems in service as 
well as the diagnosis on the post-service February 1998 
audiology report, the Board finds that the veteran's claims 
of service connection for a bilateral hearing loss and 
tinnitus to be well grounded.  



ORDER

As the claims of service connection for a bilateral hearing 
loss and tinnitus are well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further development 
is needed prior to consideration of the claims on the merits.  

The veteran should be afforded a VA audiological examination 
to determine the current nature and etiology of the claimed 
hearing loss and tinnitus.  If bilateral hearing loss and/or 
tinnitus is diagnosed, the examiner should opine as to 
whether any current disability is the result of disease or 
injury in service.  Finally, any additional medical records 
pertaining to the veteran's hearing loss and tinnitus should 
be obtained and associated with the claims file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he submit copies of all medical records 
concerning treatment for the claimed 
bilateral hearing loss and tinnitus, not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current nature, extent, and 
manifestations of any bilateral hearing 
loss and/or tinnitus.  All indicated x-
rays and laboratory tests should be 
completed.  The report of examination 
should include an opinion as to whether 
the veteran has current hearing 
disability or tinnitus due to disease or 
injury which was incurred in or 
aggravated by service.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, should be 
made available to the examiner prior to 
the examination.  

3.  The RO then should review the 
veteran's claims in light of all the 
evidence of record.  If any action taken 
is adverse to the veteran, then he and 
his representative should be furnished 
with a supplemental statement of the case 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


